Citation Nr: 1415083	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-02 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T.S. Kelly, Counsel
INTRODUCTION

The Veteran served on active duty from April 1963 to February 1967.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In November 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran has been shown to have PTSD and major depressive disorder that are related to verified in-service stressors.


CONCLUSION OF LAW

PTSD and major depressive disorder were incurred in active service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires a medical diagnosis of the disorder, credible supporting evidence of the claimed in-service stressor actually occurred, and a link, as established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

During his November 2013 hearing, the Veteran testified that he had two in-service stressors while serving on the USS Holland.  In particular, he described an incident during which he fell overboard and an incident involving an individual being severely injured in a pyrotechnic accident on a submarine that was moored adjacent to the USS Holland.  Copies of ship deck logs do indicate that the Veteran fell overboard from the USS Holland in May 1965.  The ship and submarine logs also reveal that the individual identified by the Veteran was severely injured and that he received treatment on the ship that the Veteran was stationed.  Therefore, the Board finds that the Veteran's two reported stressors have been verified.  

In addition, a November 2013 letter from a private psychologist states that the Veteran has PTSD and major depressive disorder related to his two traumatic experiences in service.  There is no medical evidence showing otherwise.  Accordingly, service connection for PTSD and major depression is warranted.


ORDER

Service connection for PTSD and major depressive disorder is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


